UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 97-2455



OSCAR L. THOMAS,

                                              Plaintiff - Appellant,

          versus


TOGO D. WEST, JR.,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CA-96-1501-A)


Submitted:   May 28, 1998                  Decided:   June 18, 1998


Before ERVIN, LUTTIG, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Oscar L. Thomas, Appellant Pro Se. Major Thomas Mercer Ray, OFFICE
OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Oscar L. Thomas appeals the district court’s order granting

Defendant summary judgment in Thomas’s action alleging retaliatory

discrimination under Title VII of the Civil Rights Act of 1964, as

amended, 42 U.S.C. § 2000e to 2000e-17 (1994), discrimination under

the American with Disabilities Act, 42 U.S.C. § 12101 (1994),

fraud, and severe emotional and physical distress. We have reviewed

the record and the district court’s opinions and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Thomas v. West, No. CA-96-1501-A (E.D. Va. Sept. 16, 1997).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          AFFIRMED




                                2